Exhibit 10.1

 



STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), is made as of September 19,
2014 (the “Effective Date”), by and among FITT HIGHWAY PRODUCTS, INC., a Nevada
corporation publicly traded on the OTC Bulletin Board under the symbol FHWY (the
“Seller”), and Sky Rover Holdings Ltd., a newly formed Republic of Seychelles
corporation (the “Purchaser”). The Seller and Purchaser may be referred to as a
“Party,” or collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Purchaser desires to acquire from Seller 80% of Seller’s issued and
outstanding common stock, or approximately 30,600,000 shares (the “Shares”);

 

WHEREAS, Seller desires to deliver to Purchaser the Shares at the closing of
this transaction in exchange for $400,000 in lawful currency of the United
States (the “Purchase Price”);

 

WHEREAS; the Shares, which are not beneficially owned by Seller as of this
Agreement’s execution, must be secured by existing management prior to this
transaction’s closing.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

AGREEMENT

 

1. Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement, at Closing (as hereinafter defined) Seller shall deliver to
Purchaser the Shares free and clear of all liens, pledges, charges, claims,
encumbrances, or third-party rights of any kind, and Purchaser will purchase,
acquire, an accept from Seller the Shares.

 

2. Payment for the Shares. A total of $400,000 USD will be paid by Purchaser to
Seller in exchange for the Shares as follows:

 

a.$120,000 within ten (10) business days of the Effective Date, of which $20,000
may be released prior to the Effective Date to pay the Seller’s auditing related
expenses;

b.$130,000 on or prior to October 15, 2014; and

c.$150,000 at the Closing (as hereinafter defined) and such funds shall be held
in escrow by Seller’s counsel, only to be released upon the Seller’s officers
and board resignations have been received and confirmed in writing by Purchaser.

 



1

 

 

 

3. Debt Mitigation. Seller shall mitigate its debt so that only the following
debt remains: (a) $287,455 in delinquent payroll taxes, (b) $175,850 owed to
various third parties, (c) $55,000 convertible note owed to Goldenrise
Development, Inc. (d) $50,000 in miscellaneous debt, (e) all amounts owed to
Horwitz + Armstrong, LLP and/or Lawrence W. Horwitz, Esq., which may be
converted into common stock before or after the Closing depending upon the
public company’s stock price, and, in addition, certain bridge loan notes
bearing interest at 8% to 10% that have had maturity dates extended for another
year (the “Extended Bridge Notes”) from August 1, 2014 to August 1, 2015
(collectively, the “Debt Mitigation”). Prior to maturity, the Extended Bridge
Notes shall automatically convert into free trading shares of the public
company’s common stock, provided Rule 144 promulgated under the Securities Act
of 1933 is available, at a rate of $1.00 per share if said common stock has a
closing bid price of $1.00 or more for 20 consecutive trading days after the
Closing. If the Extended Bridge Notes do not automatically convert prior to
August 1, 2015, the public company will be obligated to secure financing to
service this debt.

 

4. Closing; Consequences of Failure to Close. The closing of the transaction
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Horwitz + Armstrong, LLP, 26475 Rancho Parkway South, Lake Forest, CA 92630,
at 9:00 am, local time, on the fifth (5th) business day following the
satisfaction or waiver of the conditions set forth in Section 10(d) of this
Agreement, or at such other closing venue as mutually agreed upon by Purchaser
and Seller. At the Closing, Seller will deliver to Purchaser documentation
sufficient to transfer ownership of the Shares to Purchaser. At the same time,
Seller will deliver to Purchaser copies of all essential books and records of
Seller. In the event that Seller is unable to deliver the Shares by December 31,
2014, or Seller is unable to complete the Closing due to a reason attributable
to Seller, then Seller shall refund to Purchaser $125,000 in cash and convert
the remaining $125,000 into stock at $0.20 per share. If the Closing has not
occurred by December 31, 2014 due to a reason attributable to Purchaser,
including the inability to meet any Closing condition(s) set forth in this
Agreement, then the Parties will not be obligated to complete the Closing and
the transaction contemplated by this Agreement, and Seller shall retain $250,000
of the Purchase Price.

 

5. Seller’s Representations and Warranties. Seller does hereby represent and
warrant to Purchaser as follows:

 

a.      Seller has been duly organized and validly exists as a corporation in
good standing under the laws of Nevada. Seller has all requisite corporate power
and authority, and all material and necessary authorizations to own or lease its
properties and conduct its business. Seller has the necessary corporate power to
enter into this Agreement and to carry out the provisions and conditions of this
Agreement.

 

b.     This Agreement has been duly and validly authorized, executed and
delivered by Seller and represents a valid and binding agreement of Seller,
enforceable in accordance with its respective terms, except to the extent that
the enforceability hereof or thereof may be limited by (X) bankruptcy,
insolvency, reorganization, moratorium or similar laws from time to time in
effect and affecting the rights of creditors generally or (Y) limitations upon
the power of a court to grant specific performance or any other equitable
remedy.

 



2

 

 

c.      The Shares have been duly authorized by Seller and will be validly
issued, fully paid and non-assessable upon delivery. All issued and outstanding
Shares and equity interests in Seller have been duly authorized and validly
issued and are fully paid and non-assessable.

 

d.     Seller is not in violation of its Articles of Incorporation or Bylaws
(the “Charter Documents”) and the consummation of the transactions contemplated
herein shall not constitute a violation of the Charter Documents.

 

e.      Seller owns or possesses the requisite licenses or other rights to use
all trademarks, service marks, copyrights, service names, trade names, patents,
patent applications and licenses described herein as being owned or possessed by
the Seller. There is no material claim or action by any person pertaining to, or
proceeding, pending or threatened, which challenges the exclusive rights of
Seller with respect to any trademarks, service marks, copyrights, service names,
trade names, patents, patent applications and licenses used in the conduct of
Seller’s businesses.

 

f.      The minute books and corporate records of Seller contain a complete
summary of all meetings and actions of the officers, directors and stockholders
of Seller since the time of its incorporation (and of any predecessor to the
Seller) and reflects all transactions referred to in such minutes accurately in
all respects.

 

g.     The execution, delivery and performance by Seller of this Agreement and
the consummation by Seller of the other transactions to which it is a party and
as contemplated hereby do not and will not: (i) conflict with or violate any
provision of Seller’s Charter Documents, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien, charge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction, upon
any of the properties or assets of Seller, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Seller debt or otherwise) or other understanding to
which Seller is a party or by which any property or asset of Seller is bound or
affected, or (iii) subject to the Required Approvals, as defined by section (h)
below, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
government authority to which Seller is subject (including federal and state
securities laws and regulations).

 

 



3

 

 

h.     Seller is not required to obtain any consent, waiver, authorization or
order of any court or other federal, state, local or other governmental
authority in connection with the execution, delivery and performance by Seller
of this Agreement, other than the filing of a Current Report on Form 8-K with
the SEC and such other filings as are required to be made under applicable
federal and state securities laws (collectively, the “Required Approvals”).

 

i.       Seller has filed all reports, schedules, forms, statements and other
documents required to be filed by Seller under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
(2) years preceding the date hereof (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”). To Seller’s best
knowledge, as of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. As of
the date hereof, there are no pending comments or queries from the SEC with
respect to the SEC Reports. The financial statements of Seller included in the
SEC Reports (“Financial Statements”) comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with U.S. GAAP, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by U.S.
GAAP, and fairly present in all material respects the financial position of
Seller as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.

 

j.       There is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the best knowledge of Seller, threatened against or
affecting Seller or any of its properties before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) (collectively, an “Action”) which (i) adversely
affects or challenges the legality, validity or enforceability of this Agreement
or the Securities, or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to have a material adverse effect on the business,
assets, financial condition or results of operations of Seller or the
performance of its obligations under this Agreement. Excluded from the
representations and warranties made in this section is the Internal Revenue
Service Notice of Levy in the amount of $152,974 issued on October 1, 2010
resulting from unpaid payroll taxes incurred under previous management. Neither
Seller nor any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the best knowledge of Seller, there is not pending or contemplated, any
investigation by the SEC involving Seller or any current or former director or
officer of Seller. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by Seller under
the Securities Act.

 

 



4

 

 

k.     Seller its best knowledge, Company: (i) is not in violation of any order
of any court, arbitrator or governmental body, or (ii) is not or has not been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a material
adverse effect on the business, assets, financial condition or results of
operations of Seller or the performance of its obligations under this Agreement.

 

l.       Seller does not currently possess or maintain an ownership interest in
the Shares. Seller will engage in commercially reasonable efforts to ensure
delivery of the Shares from existing stockholders, along with document
sufficient to transfer ownership to Purchaser.

 

m.   The representations and warranties and statements of fact made by Seller in
this Agreement are, as applicable, accurate, correct, and complete and do not
contain any untrue statements and information contained herein not false or
misleading.

 

n.     Except as set forth in Section 3 of this Agreement and any disclosure
schedules that may be attached hereto, there are no contract, lease, license,
indenture, note, bond, agreement, permit, concession, franchise or other
instrument (“Contract”) that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of Seller
taken as a whole, as of the date of Closing.

 

6. Purchaser’s Representations and Warranties. Purchaser hereby represents and
warrants to Seller as follows:

 

a. Purchaser is newly formed, duly organized, and validly existing corporation
organized under the laws of Republic of Seychelles with no history of business
operations or assets. Purchaser has all requisite corporate power and authority
to enter into and to carry out the provisions and conditions of this Agreement.

 

b. Purchaser, through its officers, directors, and stockholders, is experienced
in evaluating companies such as Seller, is able to protect its interests in
transactions such as the one contemplated by this Agreement, has such knowledge
and experience in financial and business matters that render it capable of
evaluating the merits and risks of the prospective investment in Seller, and has
the ability to bear the economic risks of the investment.

 

 



5

 

 

c. Purchaser acknowledges that the Shares will initially be “restricted
securities” (as such term is defined in Rule 144 promulgated under the
Securities Act of 1933, as amended (“Rule 144”)), that the Shares will include a
restrictive legend described in Section 9(k), and that the Shares cannot be sold
unless registered with the SEC and qualified by appropriate state securities
regulators, or unless Purchaser otherwise complies with an exemption from such
registration and qualification (including, without limitation, compliance with
Rule 144).

 

d. Purchaser has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the Shares and a complete loss of its
investment.

 

e. Purchaser has had a fully opportunity to inspect the books and records of
Seller and to make any and all inquiries of Seller and its officers and
directors.

 

f. Purchaser has completed the Accredited Investor Questionnaire and
Representations attached as Schedule A demonstrating that Purchaser is in fact
an Accredited Investor, as defined in Regulation D of the Securities Act of
1933, as amended.

 

g. Purchaser is acquiring the Shares solely for its own account as principal,
for investment purposes only and not with a view to the resale or distribution
thereof, in whole or in part, and no other person or entity has a direct or
indirect beneficial interest in such Shares.

 

h. Purchaser will not will not sell or otherwise transfer the Shares without
registration under the Act or an exemption therefrom and understands and agrees
that it must bear the economic risk of the acquisition for an indefinite period
of time because, among other reasons, the Shares have not been registered under
the Act or qualified under the securities laws of any state and, therefore,
cannot be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered or unless an exemption from such registration is
available.

 

i. There is no Action presently pending or threatened which (i) adversely
affects or challenges the legality, validity or enforceability of this
Agreement, or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to have a material adverse effect on the business,
financial condition or results of operations of Purchaser, or the performance of
its obligations under this Agreement.

 

j. Purchaser acknowledges and accepts that the Shares may not be newly issued
shares of common stock, but may be conveyed from certain existing stockholders.
Purchaser further acknowledges and accepts that the Company does not currently
own the Shares, but will use commercially reasonable best efforts to deliver the
Shares from existing stockholders so that approximately 30,600,000 shares of
Seller’s common stock can be transferred to Purchaser at the Closing.

 

 



6

 

 

k. The execution, delivery, and performance by Purchaser of this Agreement do
not and will not: (i) conflict with or violate any provision of Purchaser’s
Charter Documents, (ii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or government authority to which Purchaser is subject (including federal
and state securities laws and regulations).

 

l. The representations and warranties and statements of fact made by Seller in
this Agreement are, as applicable, accurate, correct, and complete and do not
contain any untrue statements and information contained herein not false or
misleading.

 

7. Covenants.

 

a. Purchaser.

 

                                                    i.     Corporate Action
Limitation. Purchaser, along with its affiliates, successors, and assigns,
agrees that upon Closing it will not vote in favor of a reverse split of the
Company’s common stock for at least six (6) months after the Closing. Between
six (6) months after Closing to at least twenty-four (24) months after Closing,
Purchaser, along with its affiliates, successors, and assigns, will only vote in
favor of a reverse split of the Company’s common stock to meet the requirements
of up-listing to a major exchange and/or issuance of shares pursuant to new
financing.

 

                                                  ii.     New Officer and
Director Information. Purchaser agrees to provide to Seller no later than
fifteen (15) days after the Effective Date the resumes and biographies of each
officer and director to be appointed upon the Closing.

 

                                                iii.     Due Diligence.
Purchaser agrees to use commercially reasonable efforts to assist Seller with
its due diligence for purposes of debt mitigation, setting up audit controls and
the preparation of relevant filings with the SEC.

 

                                                iv.     No Operations. Purchaser
acknowledges that it has no historical business operations and was formed to
acquire the Shares.

 

                                                  v.     SEC Filing
Responsibilities After the Third Quarter. Purchaser shall be financially
responsible for all accounting, legal, EDGAR, and audit costs associated with
keeping Seller current in its SEC filing obligations immediately following the
filing of Seller’s third quarter 2014 Form 10-Q through the Closing or
termination of this Agreement.

 



7

 

 

                                                vi.     Legal Costs Between the
Effective Date and the Closing Date. Purchaser shall pay a total of $10,000 to
Seller’s counsel for its legal fees on this Agreement, payable within two (2)
business days of the Effective Date. Purchaser shall be responsible for all
reasonable legal fees incurred in order to complete any required SEC, FINRA, or
state filings needed to complete the Closing,a corporate name change and the
setup of a wholly-owned subsidiary. Purchaser agrees to pay all reasonable legal
fees and costs associated with a the preparation and filing of any Schedule 14
required prior to the Closing, the Form 8-K post-Closing, and any other filings
deemed necessary to complete the transaction contemplated by this Agreement
(estimated to be approximately $10,000). A name change involves the preparation
of board and stockholder consents, a Schedule 14C Information Statement, a
stockholder mailing, a FINRA application and review, a new CUSIP number, and
other related tasks. Purchaser shall be responsible for all reasonable legal
fees and costs needed to effectuate the name change (estimated to be
approximately $1,000-$2,000). Purchaser shall be responsible for all reasonable
legal fees and costs needed to setup the wholly-owned subsidiary (estimated to
be approximately $1,500)

 

                                              vii.     Operating Costs between
the Effective Date and Closing Date. Between the Effective Date and the Closing
Date, Purchaser shall be responsible for all documented operating costs of
Seller, plus all fees and costs associated with or arising out of agreements or
contracts entered into by Seller at the request of Purchaser.

 

                                            viii.     Chief Executive Officer.
Purchaser agrees that Michael Dunn, Seller’s Chief Executive Officer, shall
remain in that position until the third quarter Form 10-Q is filed, unless the
Closing occurs prior to that date. Additionally, Purchaser agrees to negotiate
in good faith with Mr. Dunn regarding (1) his role in the post-Closing Seller
and/or a subsidiary and (2) the treatment of any accrued but unpaid salary owed
to him.

 

b.Seller.

 

                                                    i.     Greenome Transaction.
Seller entered into a Share Exchange Agreement with Greenome Development Group
Inc. (“Greenome”) on or around May 6, 2014 (the “Greenome Agreement”). The
Greenome Agreement required Seller to deliver approximately 30,600,000 shares
once various closing conditions were satisfied. Seller agrees to negotiate and
deliver to Purchaser within thirty (30) days from the Effective Date a written
agreement with Greenome modifying, amending, restructuring, or terminating the
Greenome Agreement in such a manner that allows Seller to deliver 30,600,000
shares to Purchaser pursuant to the Closing of this Agreement.

 

 



8

 

 

                                                  ii.     Second Quarter SEC
filing. Seller agrees to complete and file with the SEC the second quarter
report on Form 10-Q. Seller shall be responsible for paying for all fees and
costs associated with the second quarter 10-Q out of the Purchase Price, or from
any other available source of funds.

 

                                                iii.     Third Quarter SEC
filing. Seller agrees to complete and file with the SEC the third quarter report
on Form 10-Q. Greenome shall be responsible for paying for all fees and costs
associated with the third quarter 10-Q.

 

                                                iv.     Name Change. After
Seller has received $250,000 of the Purchase Price and upon Purchaser’s written
request, Seller agrees to initiate the legal process required to effectuate an
amendment of Seller’s Articles of Incorporation to change the corporate name to
“Global Future Assets Holding Inc.” Purchaser shall pay all reasonable legal
fees and costs associated with the name change.

 

                                                  v.     Wholly-Owned
Subsidiary. After Seller has received $120,000 of the Purchase Price and upon
the Purchaser’s written request, Seller agrees to initiate the legal process
required to set up a wholly-owned subsidiary under the name of “Global EGD
Development Inc.” so Purchaser can begin its business operations on or after
October 1, 2014. Purchaser shall pay all reasonable legal fees and costs
associated with the set-up of the wholly-owned subsidiary.

 

8.Indemnification and Survival of Representation.

 

a.      Subject to the provisions of this Section 8, the Parties agree to
indemnify, hold harmless, and defend the other, and its officers, directors, and
agents against any damages, liabilities, costs, claims, proceedings,
investigations, penalties, judgments, deficiencies, including taxes, expenses
(including, but not limited to, any and all interest, penalties, and expenses
whatsoever reasonably incurred in investigating, preparing, or defending against
any litigation, commenced or threatened, or any claim whatsoever) and losses
(each, a “Claim” and collectively, “Claims”) to which the other Party may become
subject arising out of or based on any breach of or inaccuracy in any of the
representations and warranties or covenants or conditions made by a Party in
this Agreement.

 

b.     Notwithstanding any provision in this Agreement to the contrary, all
representations and warranties made by the Parties shall survive for twelve (12)
months after the Closing, and thereafter will terminate, together with any
associated right of indemnification pursuant to Section 8(a).

 

 



9

 

 

9.Closing Conditions.

 

a.      Purchaser’s obligation to complete the Closing and to deliver the final
$150,000 of the Purchase Price shall be subject to the satisfaction of each of
the following conditions:

 

                                                    i.     At or prior to the
Closing, Seller must have delivered or caused to be delivered to Purchaser the
following:

 

1.     This Agreement duly executed by Seller;

 

2.     Letters of resignation from Seller’s sole officer, with his resignation
from all positions to be effective at the date of Closing and confirming that he
has no claim against Seller in respect of any outstanding remuneration or fees
of whatever nature as of the Closing;

 

3.     Letters of resignation from all of Seller’s current directors, with
resignations of the directors to take effect on the date of Closing and each
director confirming that he has no claim against Seller in respect of any
outstanding remuneration or fees of whatever nature as of Closing;

 

4.     Documentation sufficient to evidence the sale, conveyance, and transfer
of the Shares to Purchaser;

 

5.     Resolutions duly adopted by the Board of Directors of Seller approving
the following events or actions, as applicable:

 

a.The execution, deliver, and performance of this Agreement;

 

b.[BOD appointments]

 

c.[Officer appointments]

 

6.     A certificate of good standing for Seller from the its jurisdiction of
incorporation, dated not earlier than five (5) calendar days prior to the date
of the Closing;

 

7.     An instruction letter signed by Seller’s sole officer addressed to
Seller’s transfer agent of record, in a form reasonably acceptable to Purchaser
and consistent with the terms of this Agreement, instructing the transfer agent
to issue stock certificates representing the Shares to be delivered pursuant to
this Agreement registered in Purchaser’s name;

 



10

 

 

8.     A list of Seller’s stockholders as certified by Seller’s sole officer or
transfer agent, dated within five (5) calendar days of the date of the Closing;

 

9.     A certificate of Seller’s sole officer, dated as of the Closing,
certifying as to (i) the incumbency of the officers executing this Agreement and
all exhibits and schedules hereto and all other documents, instruments and
writings required pursuant to this Agreement (the “Transaction Documents”), (ii)
a copy of the Articles of Incorporation and By-Laws of Seller, as in effect on
and as of the date of the Closing, and (iii) a copy of the resolutions of the
Board of Directors of Seller authorizing and approving the Company’s execution,
delivery and performance of the Transaction Documents, all matters in connection
with the Transaction Documents, and the transactions contemplated thereby.

 

10.  All corporate records, board minutes and resolutions, tax and financial
records, agreements, seals and any other information or documents reasonably
requested by Purchaser’s representatives with respect to Seller; and

 

11.  Such other documents as Purchaser may reasonably request in connection with
this Agreement.

 

                                                  ii.     Seller’s
representations and warranties herein contained shall be true in all material
respects at the Closing with the same effect as though made at such time. Seller
shall have performed in all material respects all obligations and complied in
all material respects with all covenants and conditions required by this
Agreement to be performed or complied with by them at or prior to the Closing.

 

                                                     iii.     At the Closing,
Seller shall have completed the Debt Mitigation and have no liabilities or
obligations whatsoever, either direct or indirect, matured or unmatured,
accrued, absolute, contingent or otherwise, except for the liabilities disclosed
under Section 3. Additionally, no material changes to Seller’s business or
financial condition shall have occurred since the Effective Date.

 

                                                     iv.     At the Closing,
Seller will be current in all SEC filings.

 

 



11

 

 

                                                     v.     At the Closing,
Seller shall have a total of approximately 38,000,000 shares of its common stock
issued and outstanding.

 

b.     Seller’s obligation to complete the Closing pursuant to this Agreement
shall be subject to the satisfaction of each of the following conditions:

 

                                                    i.     At or prior to the
Closing, Purchaser must have delivered or caused to be delivered to Seller the
following:

 

1.     This Agreement duly executed by Purchaser;

 

2.     The Current Report on Form 8-K to be filed with the SEC within four (4)
business days after the Closing; and

 

3.     Such other documentation as Seller may reasonably request in connection
with the transaction contemplated hereby.

 

                                                  ii.     The representations
and warranties of Purchaser in this Agreement shall be true in all material
respects at the Closing with the same effect as though made at such time.
Purchaser shall have performed in all material respects all obligations and
complied in all material respects with all covenants and conditions required by
this Agreement to be performed or complied with at or prior to the Closing.

 

                                                iii.     At the Closing,
Purchaser shall have prepared and/or filed with the SEC any and all necessary
Section 14 filings (e.g., Schedule 14f-1) announcing the transaction or the
change of a majority of the Board of Directors in compliance with the Securities
Exchange Act of 1934, as amended, and the rules promulgated thereunder.

 

10.General Provisions.

 

a.      THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY THEREIN, WITHOUT GIVING EFFECT TO THE RULES OF
CONFLICTS OF LAW.

 

b.     The Parties agree that the Courts of the County of Orange, State of
California shall have sole and exclusive jurisdiction and venue for the
resolution of all disputes arising under the terms of this Agreement and the
transactions contemplated herein.

 

 



12

 

 

c.      This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and assigns.

 

d.     This Agreement represents the entire agreement between the Parties
relating to the subject matter hereof, superseding any and all contemporaneous
and prior written or oral agreements and understandings. This Agreement may not
be modified or amended nor may any right be waived except by a writing signed by
the party against whom the modification or waiver is sought to be enforced.

 

e.      The Covenants of the Purchaser contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Closing.

 

f.      The captions and headings contained herein are solely for convenience of
reference and do not constitute a part of this Agreement.

 

g.     This Agreement may be amended or modified only by a written agreement
signed by the Parties.

 

h.     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

i.       Any notices required or permitted to be given hereunder shall be given
in writing and shall be delivered (1) in person, (2) by certified mail, postage
prepaid, return receipt requested, (3) by facsimile, or (4) by a commercial
overnight courier that guarantees next day delivery and provides a receipt, and
such notices shall be addressed as follows, or to such other address as either
party may from time to time specify in writing to the other party consistent
with these notice provisions:

 

If to Seller:

 

FITT Highway Products, Inc.

26381 Crown Valley Parkway, Suite 230

Mission Viejo, CA 92691

Attn: Michael Dunn, CEO

Fax: 949.582.5913

 

If to Purchaser:

 

Sky Rover Holdings Ltd.

52nd Floor, M. Thai Tower, All Seasons Place

87 Wireless Road

Phatumwan, Bangkok, 10330

Thailand

Attn: Pei Lei, Director

 

 



13

 

 

j.       No delay or omission to exercise any right, power or remedy accruing to
any Party upon any breach or default under this Agreement shall impair any such
right, power or remedy of the non-breaching party, nor shall it be construed to
be a waiver of any such breach or default, or an acquiescence therein, or of or
in any similar breach or default thereafter occurring; nor shall any waiver of
any single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.

 

k.     The Shares will bear the following legend; THE SHARES OF STOCK
REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED UNLESS A
COMPLIANCE WITH THE REGISTRATION PROVISIONS OF SUCH ACT HAS BEEN MADE OR UNLESS
AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRATION PROVISIONS HAS BEEN
ESTABLISHED, OR, UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OF
1933.

 

l.       Exception as provided herein, Seller and Purchaser shall bear their own
expenses incurred with respect to this Agreement and the transactions
contemplated hereby.

 

 



14

 

 

IN WITNESS WHEREOF, the parties have duly and validly executed this Agreement as
of the date first above written.

 

 

 

COMPANY

FITT HIGHWAY PRODUCTS, INC.

 

 

By: /s/ Michael R. Dunn                  

By: Michael R. Dunn

Its: Chief Executive Officer

 

 

 

PURCHASER

SKY ROVER HOLDINGS LTD.


 


 

 

By: /s/ Pei Lei                                     

Name: Pei Lei

Title: COO

 

 

 

 

 



15

